DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 11 November 2021 is acknowledged. The traversal is on the ground(s) that “Bsp are the features of Claim 7 that are also recited in Claim 2, and A are the other features recited in Claim 2. The Restriction Requirement has not established that the combination ABsp is not patentable without the details of Bsp...Bsp are the features of Claim 13 that are also recited in Claim 2, and A are the other features recited in Claim 2. The Restriction Requirement has not established that the combination ABsp is not patentable without the details of Bsp…Bsp are the features of Claim 13 that are also recited in Claim 7, and A are the other features recited in Claim 7. The Restriction Requirement has not established that the combination ABsp is not patentable without the details of Bsp.”   This is not found persuasive because the Bsp in groups I and II are “delivering…electrical signals to an electrode in an artery” (claim 2), “delivering…electrical signals to an electrode in a blood vessel” (claim 7); the Bbroad in group is “delivering…electrical signals to an electrode” (claim 13). Groups I and II are both more specific than group III, and therefore is patentably distinct from an electrode that could be applied, for example, externally.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the stimulation system” in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner draws attention to possible structures, or their functional equivalents, as provided in the Applicant’s Published Application. Par. 0027 outlines the broad structures encompassed by the “stimulation system”, whereas par. 0100 and Figure 5 (plus accompanying par. 0113-0118) delineates specific examples of various embodiments for the “stimulation system”. Therefore, the Examiner considers the “stimulation system” as claimed to correspond to “a pulse generator configured to deliver a first series of electrical signals and a second series of electrical signals to the electrode” and “a non-transitory computer-readable medium configured to store sensor data indicative of one or more non-electrical heart activity properties in response to delivering the first series of electrical signals and the second series of electrical signals to the electrode, and a processor configured to determine a selected magnitude of the first parameter and a selected magnitude of the second parameter based at least 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the stimulation system" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ternes et al (U.S. 2008/0147140). Ternes discloses (par. 0058-0059) delivering a first series of electrical signals to an electrode (par. 0057), the first series (Figures 12-13; par. 0055; 1208, 1308) comprising a first plurality of electrical signals (“’normal’ VNM therapies” and “’normal brady therapies”), each of the first plurality of electrical signals comprising a plurality of parameters, each of the first plurality of electrical signals of the first series differing from one another by a magnitude of a first parameter of the plurality of parameters; selecting a magnitude of the first parameter; after delivering the first series of electrical signals to the electrode, delivering, via the stimulation system (Figure 16), a second series (1211A-B, 1212, 1213, 1311A-B, 1312, 1313) of electrical signals to the electrode, the second series comprising a second plurality of electrical signals (“non-sustained atrial VNM therapies”, “non-sustained atrial brady therapies”, etc.), each of the second plurality of electrical signals comprising the plurality of parameters, each of the second plurality of electrical signals of the second series differing from one another by a magnitude of a second parameter of the plurality of parameters, the second parameter different than the first parameter (e.g. “A simple burst pattern with one burst duration and burst interval can continue periodically for a programmed period or can follow a more complicated schedule. The programmed pattern of bursts can be more complicated, composed of multiple burst durations and burst interval .
Regarding claim 14, Ternes discloses (par. 0058-0060) the first parameter comprises one of current, frequency, or duty cycle, and wherein the second parameter comprises a different one of current, frequency, or duty cycle.
Regarding claim 15, Ternes discloses (par. 0058-0060) the first parameter is one of the following: a polarity, a pulsing mode, a pulse width, an amplitude, a frequency, a phase, a voltage, a current, a duration, an inter-pulse interval, a duty cycle, a dwell time, a sequence, a wavelength, or a waveform, and wherein the second parameter is a different one of the following: a polarity, a pulsing mode, a pulse width, an amplitude, a frequency, a phase, a voltage, a current, a duration, an inter-pulse interval, a duty cycle, a dwell time, a sequence, a wavelength, or a waveform.
Regarding claim 16, Ternes discloses (par. 0057) receiving sensor data indicative of heart activity in response to delivering the first series of electrical signals and the second series of electrical signals.
Regarding claim 17, Ternes discloses (par. 0057) the sensor data comprises at least one of a pressure property, an acceleration property, an acoustic property, a temperature, or a blood chemistry property.
Regarding claim 18, Ternes discloses (par. 0071-0072; Figure 17-18) receiving the sensor data is from a sensor in a body cavity.
Regarding claim 19, Ternes discloses (par. 0071-0072; Figures 17-18) the electrode is positioned in a blood vessel.
Regarding claim 20, Ternes discloses (Figures 13; par. 0055 and 0058-60) after delivering the second series of electrical signals to the electrode, delivering, via the stimulation system, a third series (1316) of electrical signals to the electrode, the third series comprising a third plurality of electrical signals (“post- arrhythmia VNM therapy”, ”post-arrhythmia brady therapy”), each of the third plurality of electrical signals comprising the plurality of parameters, each of the third plurality of electrical signals of the third series differing from one another by a magnitude of a third parameter of the plurality of parameters, the third parameter different than the first parameter and the second parameter; and selecting a magnitude of the third parameter; and wherein the therapeutic neuromodulation signal includes the selected magnitude of the third parameter.
Regarding claim 21, Ternes discloses (par. 0057 and 0071-0072) receiving sensor data indicative of heart activity in response to delivering the first series of electrical signals and the second series of electrical signals, wherein the sensor data comprises at least one of a pressure property, an acceleration property, an acoustic property, a temperature, or a blood chemistry property, wherein receiving the sensor data is from a sensor in a body cavity, and wherein the electrode is positioned in a blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792